Broyles, C. J.
1. Where payment of a bank cheek has been refused on account of insufficient funds, notice of the dishonor of the cheek must be given to all indorsers of the check, and any indorser not so notified is discharged (Ga. L. 1924, p. 144) ; and where the person giving, and the person to receive, the notice, reside in the same place, the notice ' must be given not later than the day following the dishonor of the check. (Ga. L. 1924, p. 146.)
2. In the instant case the indorser of the dishonored check (the defendant in the justice’s court and the defendant in the certiorari proceedings) was not notified of the dishonor of the cheek until more than thirty days after such 'dishonor, although he and the company giving the notice resided at the same place. It follows that the verdict and judgment in the justice’s court in favor of the defendant was demanded by the law and the evidence, and that the judge of the superior court erred in sustaining the certiorari and in granting a new trial.

Judgment reversed.


Lulce wnd Bloodworth, JJ., concur.